PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wiesel, Joseph
Application No. 16/284,188
Filed: February 25, 2019
Attorney Docket No. 104244-400
For: METHOD AND APPARATUS FOR DETECTING ATRIAL FIBRILLATION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 22, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely to submit corrected drawings in reply to the Notice of Allowability, mailed March 30, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is July 1, 2021. A Notice of Abandonment was mailed July 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the corrected drawings, (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed March 30, 2021 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571)272-1642. 




 /APRIL M WISE/ Paralegal Specialist, Office of Petitions